Citation Nr: 0314694	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel








INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the RO.  

The Board notes that a claim of entitlement to service 
connection for a psychiatric disorder was denied by the Board 
in September 1990 and an application to reopen this claim was 
denied by the RO in an unappealed December 1999 decision.  

In the currently appealed decision of September 2000, the RO 
reopened the claim of service connection for a psychiatric 
disorder, but then denied the claim on the merits.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening this claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett 
v. Brown, 8 Vet. App 1 (1995).  As such, the issue in 
appellate status is as listed hereinabove.  

Finally, it is noted that in July 2002, the Board undertook 
additional development in the veteran's claim pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002).  



FINDINGS OF FACT

1.  The RO, in a decision dated in December 1999, denied the 
veteran's application to reopen a previously denied claim of 
service connection for a psychiatric disorder.  This was a 
final disallowance of this claim.  

2.  The evidence received since the December 1999 decision, 
reviewed along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of this claim.  



CONCLUSIONS OF LAW

1.  A December 1999 RO decision, which denied the veteran's 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder, is a final decision.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2002).  

2.  The evidence submitted in support of the veteran's 
attempt to reopen his claim of service connection for a 
psychiatric disorder is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted for a 
psychiatric disorder.  Initially, the Board notes that the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA or 
the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), essentially eliminate the well-
grounded requirement and modify VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 66 Fed. Reg. 45620 (codified at 38 C.F.R. § 3.159(a)-
(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim for service connection for a psychiatric 
disorder was received prior to that date, and as such, the 
version of 3.156(a) in effect prior to August 29, 2001 is for 
application.  

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  38 C.F.R. § 3.159 (2002).  

Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
appellant's application to reopen the claim for service 
connection for chloracne.  38 U.S.C.A. § 5103 (2002); 
38 C.F.R. § 3.159(b) (2002).  

As will be explained in the REMAND portion of this decision, 
at this point the Board is precluded from addressing this 
claim on the merits; however, given the favorable action 
below, the Board is not precluded from proceeding to an 
adjudication of the veteran's petition to reopen the claim of 
service connection for a psychiatric disorder, as the 
requirements of such authority have been satisfied.  

In any event, it is pointed out that the governing legal 
criteria provide that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  

In addition, if a psychosis is manifested to a degree of 10 
percent within one year after separation from service, such a 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

In a September 1990 decision, the Board denied the veteran's 
original claim of service connection for a psychiatric 
disorder.  At that time, the Board pointed out that the 
evidence did not indicate that the veteran was treated for a 
psychiatric disorder in service and that the first post-
service evidence of such a disorder was dated in August 1989.  
The Board essentially noted that the evidence did not provide 
a link between the (relatively) recent diagnosis and the 
veteran's service.  

In a December 1999 decision, the RO determined that new and 
material evidence had not been received sufficient to reopen 
the claim of service connection for a psychiatric disorder.  
Essentially, the RO found that the evidence - which the Board 
notes was comprised mostly of the veteran's statements - 
duplicated evidence previously considered and was merely 
cumulative and redundant.  The record does not reflect, nor 
does the veteran contend, that this decision was appealed.  
Hence, the decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In January 2000, the veteran filed what is construed to be an 
application to reopen his claim of service connection for a 
psychiatric disorder.  

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the RO decision dated in 
December 1999.  Evans.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As relevant to this claim, the newly submitted evidence 
includes VA medical records and lay statements.  A February 
2000 outpatient treatment record from a VA dermatologist 
reflects that a review of the veteran's symptoms included 
depression with an onset, "roughly," in the 1970's.  

A March 2000 letter from a VA registered nurse practitioner 
indicates that the veteran has been diagnosed with a bipolar 
affective disorder with recurrent depression and was still 
being followed for the disorder.  

Finally, in a lay statement received in August 2000, an 
acquaintance of the veteran's related that he met the veteran 
in the Spring of 1974 just prior to the veteran's separation 
from service, and that he recalled the veteran was upset, 
scared and suspicious of the service department just prior to 
separation.  

He indicated that he thought that the veteran suffered from 
deep depression back in 1974 and that the service should have 
helped him at that time.  
 
Upon a review of this newly submitted evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  This evidence is not 
only new, but is also material because it provides evidence 
that the veteran's psychiatric disorder may have had its 
onset in service.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).





ORDER

As new and material evidence has been submitted to reopen the 
veteran's claim of service connection for a psychiatric 
disorder, the appeal to this extent is granted, subject to 
further action as discussed hereinbelow.  



REMAND

In a July 2002 Memorandum, the Board determined that 
additional development was necessary prior to appellate 
review of the claim listed above.  In particular, the Board 
directed that the veteran be afforded another VA psychiatric 
examination to determine the etiology of any psychiatric 
disorder diagnosed.  The examination was held in December 
2002.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Significantly, the Federal Circuit recently decided the case 
of Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidates the Board's development regulations 
noting a violation of due process.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all evidence must be reviewed by the RO 
before it is reviewed by the Board.  38 U.S.C.A. § 7104(a); 
Disabled Am. Veterans, 327 F.3d 1339.  Thus, this case must 
also be remanded so the RO can review the additional 
evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled Am. Veterans v. 
Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake 
to review the veteran's claim (on the 
merits) in light of the additional 
evidence added to the record pursuant to 
the Board's development, particularly the 
VA examination report of December 2002.  
The RO in this regard must ensure that 
all notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional 
information in support of his claim.  

2.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



